Citation Nr: 1131608	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  07-24 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to January 1993. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2006 rating decision in which the RO denied service connection for a right knee disability and for a back disability.  In November 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in July 2007.

In March 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge in Washington, DC; a transcript of that hearing is of record. 

In May 2010, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny each claim (as reflected in a June 2011 supplemental SOC (SSOC)) and returned these matters to the Board for further consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims on appeal have been accomplished.

2.  Although the Veteran's service treatment records reflect evaluation and treatment for bilateral knee pain and diagnosis of patellofemoral syndrome during service,  there is no credible evidence of a right knee disability for many years after service, and the most persuasive evidence on the question of whether there exists a medical nexus between right knee disability currently diagnosed as degenerative joint disease associated with a torn meniscus and service weighs against the claim.

3.  Although the Veteran's service treatment records reflect evaluation and treatment for back pain during service, and the Veteran has alleged a continuity of symptoms since service; the most persuasive evidence on the question of whether there exists a medical nexus between back disability currently diagnosed as degenerative disc disease and service weighs against the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right knee disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  The criteria for service connection for back disability are not met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a March 2006 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection for right knee and for back disabilities, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The June 2006 rating decision reflects the initial adjudication of the claims after issuance of this letter.  Hence, the March 2006 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service and private treatment records, and the June 2007 and November 2010 VA examination reports.  Also of record and considered in connection with the appeal is the transcript of the March 2010 Board hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with either claim for service connection is warranted.

The Board notes that the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, to enable the RO to obtain medical records from Atlantic Orthopaedics Specialists.  Medical records from Atlantic Orthopaedics Specialists have not been obtained, however, a March 2006 response from Atlantic Orthopaedics Specialists indicated that the Veteran had not been treated at that facility.

The Board also notes that on remand, the RO/AMC was instructed to obtain emergency room medical records from the Madigan Army Medical Center at Fort Lewis.  Records from the Madigan Army Medical Center were not obtained, however, an October 2010 response from the Madigan Army Medical Center indicated that there were no records on file for the Veteran.  Additionally, a December 2010 letter to the Veteran informed him that the records had been requested and a negative response was received.  

Thus, the Board finds that the RO/AMC fulfilled its duty to assist in regards to these records, and that no further RO action in this regard is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A.  Right Knee

As discussed below, the Veteran has been diagnosed with right knee degenerative arthritis associated with a torn meniscus.  Hence, In addition to the basic legal authority noted above, the Board points out that service connection may be presumed, for certain chronic diseases, such as arthritis, which develop to a compensable degree (10 percent for arthritis) within a prescribed period after discharge from service (one year for arthritis), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c). 

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for a right knee disability must be denied. 

The Veteran's service treatment records reflect several complaints of knee pain during service.  In June and July 1987, the Veteran complained of bilateral knee pain while standing for long periods and running; he was diagnosed with overuse syndrome and secondary ligament laxity.  In May 1990, he complained of left knee pain and was diagnosed with retropatellar pain syndrome; at that time, he reported no pain in his right knee.  In September 1990, he complained of bilateral knee pain, which began in April or May; he was diagnosed with patellofemoral syndrome.  A November 1990 physical therapy note reflects that the Veteran's bilateral knee pain was slowly resolving.  There are no follow-up records of any knee pain after November 1990.  On separation examination in January 1993, examination of the lower extremities was normal, and the Veteran denied any knee problems on his January 1993 report of medical history.

Post service, an August 2005 private medical record from Dr. Carter reflects the Veteran's complaint of a 1 1/2 week history of right knee pain.  Following a work-related injury of the right knee in September 2005, an MRI revealed findings suggestive of medical collateral ligament laxity, a medial meniscus tear, osteochondral change of the anterior aspect of the lateral femoral condyle, and a small joint effusion and tiny Baker's cyst.  In October 2005, the Veteran underwent arthroscopic surgery of the right knee, which involved arthroscopic debridement of chondral lesions of the right knee.

A January 2006 private medical record from Dr. Cohn reflects that the Veteran was advised that he also had arthritis of the right knee, which was not related to his work injury.

In an October 2006 letter, K. F., a private chiropractor, opined that it was "highly probable" that the Veteran continued to have patellofemoral syndrome since service and his right knee was now status-post right medial meniscus tear.  

In a November 2006 letter, Dr. Cohn opined that "to a degree of medical certainty, I believe it is possible that the veterans [sic] current condition was service connected."  He further stated that the findings of the September 2005 MRI and October 2005 arthroscopic surgery were typical of degenerative arthritis.

The Veteran was afforded a VA examination in June 2007.  The examiner incorrectly stated that the Veteran had not been treated for right knee pain or diagnosed with patellofemoral syndrome during service.  Thus, the claim was remanded for a new VA examination.

In November 2010, the Veteran underwent additional VA examination.  The examiner noted the Veteran's treatment for right knee pain and diagnosis of patellofemoral syndrome during service.  X-rays revealed degenerative changes with mild to moderate narrowing of the femorotibial compartments.  The impression was degenerative joint disease of the right knee.  The examiner opined that the Veteran's current right knee disability was less likely as not caused by service.  

During the March 2010 Board hearing, the Veteran testified that he had right knee pain during service and that he continued to have right knee pain off and on since discharge.  He stated that he treated himself with over-the-counter pain medication.  

The Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify about observable symptoms or injury residuals.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Here, however, the Veteran's assertions of continuity of symptoms are not deemed credible.

Here, the Board finds that the Veteran's assertions that he has had continuous, intermittent right knee pain since service-made in connection with the current claim for monetary benefits-are contradicted by other pertinent, probative evidence, and, thus, are not deemed credible.  On the question of whether the Veteran has experienced right knee pain since service, the Board accepts as most persuasive the Veteran's statements made contemporaneous with treatment for the right knee, noting a recent onset of right knee pain in August 2005 (1 1/2 weeks).  The Board also points out that the Veteran denied any ongoing knee problems at separation in January 1993.  

The Board notes that, notwithstanding the Veteran's current assertions, the post-service evidence reflects no documented indication of right knee complaints or diagnosed disability for more than 12 years after active military service, and the earliest documentation of arthritis is in January 2006.  Clearly, such time period is well beyond the presumptive period for establishing service connection for arthritis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  The Board also points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board also notes that the record contains conflicting medical opinions on the question of whether the Veteran's current right knee disability is related to his military service.  On one hand, Dr. Cohen stated that it was "possible" that the Veteran's current right knee condition was related to his service, and the private chiropractor attributed the Veteran's current right knee disability to patellofemoral syndrome diagnosed during service.  On the other hand, the November 2010 VA examiner opined that the Veteran's current right knee disability is less likely than not related to service.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  See also Obert v. Brown, 5 Vet. App. 30 (1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

In regards to the opinion provided by Dr. Cohn, he stated that it was "possible" that the Veteran's current right knee condition was related to his service.  However, this opinion only suggests the possibility of a relationship between the Veteran's in-service knee pain and his current right knee disability.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert, 5 Vet. App. at 33 (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a medical nexus).  Therefore, such a medical opinion would not provide persuasive support for the claim.

As noted, the Veteran's chiropractor, K. F., attributed the Veteran's status post right medial meniscal tear to patellofemoral syndrome during service.  However, in his letter, K. F. indicates that he only reviewed the Veteran's service treatment records from 1986 through 1990.  He did not have an opportunity to review the claims file, and, significantly, to review the report of the Veteran's January 1993 separation examination (reflecting a normal examination of the right knee) or to review the private medical records (reflecting treatment for a meniscal tear following a work-related injury).  While failure to review the claims file is not fatal to the opinion (see Nieves-Rodriguez, 22 Vet. App. at 304), consideration of the relevant history is a factor in assessing the probative value of medical opinions.  In addition, K. F. provided insufficient rationale to support his opinion.  While he stated that examination of the Veteran's right knee was consistent with previous military examinations and the diagnosis of patellofemoral syndrome, he did not provide a current diagnosis of patellofemoral syndrome, nor did he explain how the Veteran's meniscal tear was related to patellofemoral syndrome.  The Board notes that, in assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens, 11 Vet. App. at 382.  For these reasons, the October 2006 opinion from K. F. is afforded little probative weight.

By contrast, the Board finds highly probative the opinion of the November 2010 VA examiner on the medical nexus question.  In a November 2010 VA examination report, the examiner provided an opinion that the Veteran's current right knee disability is less likely than not related to service.  The Board notes that the examiner rendered this opinion after thoroughly reviewing the claims file and medical records and examining the Veteran.  Importantly, the examiner took into account the Veteran's complaints of knee pain and diagnosis of patellofemoral syndrome during service, as well as pertinent post-service medical records.  The examiner also provided a rationale for his opinion; stating that the Veteran did not complain of right knee pain for many years after discharge from service.  He also stated that the Veteran has been employed in physically demanding positions for years, and noted that the current disability could be related to his civilian occupation.  In regards to the Veteran's degenerative joint disease, he indicated that while it was difficult to determine the amount of pain associated with his degenerative joint disease compared to the amount of pain associated with his meniscus tear, his knee pain and joint effusions were more likely caused by an acute injury and not related to service.  Thus, the most persuasive medical opinion on the question of etiology of current right knee disability weighs against the claim.

B.  Back

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for back disability must be denied. 

As with the right knee, the Veteran's service treatment records reflect that he complained of back pain during service.  In March 1986, he complained of a 4-day history of low back pain, which was thought to be exercise-related.  Slight discomfort on range of motion was noted along with muscle spasm.  He was treated with Tylenol, analgesic balm, Parafon Forte, and warm soaks.  There are no follow-up records for back pain during service.  At separation in January 1993, examination of the spine was normal and the Veteran denied any back problems on his report of medical history.

Post service, private medical records from Dr. Carter show that the Veteran complained of back pain in August 2004.  At that time, the Veteran reported that his back pain had started 48 hours ago.  A December 2004 medical report reflects a complaint of low back pain off and on at work.  In a May 2005 treatment record, the Veteran stated that he has experienced intermittent back pain since 1993.  In a September 2006 letter, Dr. Carter noted that the Veteran had a long history of back pain.  He also stated that MRIs taken in 2002 and 2005 revealed a bulge of the lumbar spine and foraminal narrowing.  Dr. Carter opined that the MRI findings coincided with the Veteran's account of back pain during service.

The Veteran was afforded a VA examination in June 2007.  The examination report reflects that the Veteran complained of low back pain since November 1999.  The examiner opined that the disc bulge shown on MRI did not explain the Veteran's back pain.  However, the examiner did not provide sufficient rationale for his opinion, and the Veteran was provided a new VA examination on remand.

The Veteran underwent VA examination in November 2010.  The x-ray report reflected minimal scoliosis and minor degenerative changes.  The impression was recurrent low back sprain with mild degenerative changes.  The examiner opined that the Veteran's current back disability was less likely as not caused by service.  

During the March 2010 Board hearing, the Veteran testified that he was treated for back pain during service and that he continued to have back pain off and on after he was discharged from service.  He also reported treating himself with over-the-counter pain medication.  He asserted that his back pain progressively worsened following service, culminating with the 2002 MRI, which revealed a disc bulge.  He also stated his belief that his current back pain is related to his military service.

As noted above, a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno, 6 Vet. App. at 470; Grottveit, 5 Vet. App. at 93.  Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles, 16 Vet. App. 370.  However, in assessing credibility and probative value, such assertions must be considered in light of medical and other evidence of record.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Initially, the Board notes that, notwithstanding the Veteran's current assertions, the post-service evidence reflects no documented indication of right knee complaints or diagnosed disability for more than 9 years after active military service.  The Board also points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson, 230 F.3d at 1333.

Moreover, the most persuasive medical opinion on the question of whether there exists a medical relationship between current back disability and service-that of the November 2010 VA examiner-weighs against the claim.  See, e.g., Hayes, 5 Vet. App. at 69-70 (citing Wood, 1 Vet. App. at 192-93) (the credibility and weight to be attached to medical opinions are within the province of the Board).  On VA examination in November 2010, the examiner provided an opinion that the Veteran's current back disability was less likely than not related to service.  The Board notes that the examiner rendered this opinion after thoroughly reviewing the claims file and medical records and examining the Veteran.  Importantly, the examiner took into account the Veteran's diagnosis of a back muscle sprain during service and his assertions of continuing back pain since service.  The examiner also provided a rationale for his opinion; stating that the Veteran did seek treatment for back pain for many years after discharge from service.  He also stated that the Veteran has been employed in physically demanding positions for years, noting that his current disability could be related to his civilian occupation.  In regards to the Veteran's in-service diagnosis of low back sprain, he noted that it was very unlikely for this condition to progress to a disc problem without recurrent injuries.  He also indicated that the Veteran's private medical records indicated a diagnosis of intervertebral disc syndrome, which the X-rays were not indicative of.  Thus, the Board has afforded the VA examiner's opinion significant probative weight on the question of etiology of current back disability.  See Nieves-Rodriguez, 22 Vet. App. at 300-01.  

The Board notes that the Veteran provided a private opinion in which Dr. Carter attributes the Veteran's current back disability to his military service.  Dr. Carter indicated that the Veteran reported a long history of back pain, however, he noted the pain had recently increased.  The September 2006 opinion from Dr. Carter is conclusory and simply states that the Veteran suffers from back pain, which coincides with the Veteran's assertions of back pain during military service.  He did not indicate that he reviewed the Veteran's claims file, nor did he provide any supporting basis or rationale for his opinion.  Therefore, by contrast, this opinion is accorded little probative weight on matter of medical etiology of .  Id.

Thus, while the Board has considered the Veteran's current assertions regarding continuity of symptomatology, the weight of the probative evidence-in particular, the opinion of the November 2010 VA examiner-is adverse to the claim for service connection.

C.  Both Claims

As noted, in addition to the medical evidence, the Board has considered the Veteran's lay assertions-particularly, those pertaining to alleged continuity of symptoms-in evaluating each claim. 

Furthermore, as regards any direct assertions by the Veteran and/or his representative that there exists a medical nexus between current right knee and/or back disability(ies) and service, the Board finds that such assertions provide no basis for allowance of either claim.  The matter of medical etiology of the disability upon which each claim turns is a matter within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate training and expertise, neither is competent to render a probative opinion on such a medical matter.  See, e.g., Bostain, 11 Vet. App. at 127, citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that each claim for service connection must be denied.  In reaching the conclusion to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for right knee disability is denied.

Service connection for back disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


